         Case 3:17-cv-05517-EMC Document 413 Filed 08/20/21 Page 1 of 3



 1   WHGC, P.L.C.                                    DOUGLAS A. WINTHROP (SBN 183532)
     Jeffrey C.P. Wang (SBN 144414)                  Douglas.Winthrop@arnoldporter.com
 2   JeffreyWang@WHGCLaw.com                         JEREMY T. KAMRAS (SBN 237377)
     Michael G. York (SBN 89945)                     Jeremy.Kamras@arnoldporter.com
 3   MichaelYork@WHGCLaw.com
     Kathleen E. Alparce (SBN 230935)                JOSEPH FARRIS (SBN 263405)
 4   KathleenAlparce@WHGCLaw.com                     Joseph.Farris@arnoldporter.com
     Jessica A. Crabbe (SBN. 263668)                 ARNOLD & PORTER KAYE SCHOLER LLP
 5   JessicaCrabbe@WHGCLaw.com                       Three Embarcadero Center, 10th Floor
     1301 Dove Street, Suite 1050                    San Francisco, CA 94111-4024
 6   Newport Beach, CA 92660                         Telephone: 415.471.3100
     Tel. (949) 833-8483; Fax: (866) 881-5007
                                                     Facsimile: 415.471.3400
 7
     Edwin K. Prather (SBN 190536)
 8   edwin@pratherlawoffices.com
     PRATHER LAW OFFICES
 9   245 Fifth Street, Suite 103
     San Francisco, CA 94103
10   Tel. (415) 881-7774

11   Attorneys for Defendants and Counterclaimants
     XINGKE ELECTRONICS (DONGGUAN) CO.,
12   LTD., formerly known as SINCO
     ELECTRONICS (DONGGUAN) CO., LTD.,
13   LIEW YEW SOON aka, MARK LIEW, NG
     CHER YONG. aka CY NG, and MUI LIANG
14   TJOA aka ML TJOA

15

16                             UNITED STATES DISTRICT COURT

17                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

18                                   SAN FRANCISCO DIVISION

19

20   SINCO TECHNOLOGIES PTE LTD.,                    Case No. 3:17-CV-05517-EMC

21                      Plaintiff,                   Action Filed: September 22, 2017

22         vs.                                       NOTICE OF APPEARANCE

23   SINCO ELECTRONICS (DONGGUAN) CO.,               Judge:   Honorable Edward M. Chen
     LTD.; XINGKE ELECTRONICS
24   (DONGGUAN) CO., LTD.; XINGKE                    Trial:   November 1, 2021
     ELECTRONICS TECHNOLOGY CO., LTD.;
25   SINCOO ELECTRONICS TECHNOLOGY
     CO., LTD.; MUI LIANG TJOA (an
26   individual); NG CHER YONG aka CY NG (an
     individual); and LIEW YEW SOON aka
27   MARK LIEW (an individual),

28                       Defendants.



     NOTICE OF APPEARANCE - JOSEPH FARRIS                                   NO. 3:17-CV-05517-EMC
          Case 3:17-cv-05517-EMC Document 413 Filed 08/20/21 Page 2 of 3



 1          PLEASE TAKE NOTICE that JOSEPH FARRIS of the law firm of Arnold & Porter Kaye

 2   Scholer LLP, an attorney admitted to practice in the United States District for the Northern

 3   District of California, hereby appears as counsel of record for Defendants and Counterclaimants

 4   and respectfully requests that all pleadings and other documents be served upon this individual at

 5   Arnold & Porter Kaye Scholer LLP, as identified below:

 6                         JOSEPH FARRIS (CA State Bar No. 263405)
                           Email: Joseph.Farris@arnoldporter.com
 7                         ARNOLD & PORTER KAYE SCHOLER LLP
                           Three Embarcadero Center, 10th Floor
 8
                           San Francisco, California 94111-4024
 9

10   Dated: August 20, 2021.                      ARNOLD & PORTER KAYE SCHOLER LLP

11
                                                  By: /s/ Joseph Farris                             \
12                                                    JOSEPH FARRIS

13                                                      Attorneys for Defendants and Counterclaimants
                                                        XINGKE ELECTRONICS (DONGGUAN) CO.,
14                                                      LTD., formerly known as SINCO
                                                        ELECTRONICS (DONGGUAN) CO., LTD.,
15                                                      LIEW YEW SOON aka, MARK LIEW, NG
16                                                      CHER YONG. aka CY NG, and MUI LIANG
                                                        TJOA aka ML TJOA
17

18

19

20

21

22

23

24

25

26

27

28


                                                    -2-
     NOTICE OF APPEARANCE - JOSEPH FARRIS                                           NO. 3:17-CV-05517-EMC
          Case 3:17-cv-05517-EMC Document 413 Filed 08/20/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that all counsel of record who are deemed to have consented to electronic

 3   service are being served a copy of the foregoing NOTICE OF APPEARANCE via the Court’s

 4   CM/ECF system on August 20, 2021.

 5
                                                                      /s/ Joseph Farris
 6                                                                   JOSEPH FARRIS
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -3-
     NOTICE OF APPEARANCE - JOSEPH FARRIS                                         NO. 3:17-CV-05517-EMC
